Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 07/23/21.
Applicant’s election without traverse of claims 28-37 & 46-47 in the reply filed on 07/23/21 is acknowledged.
Claims 28-37 & 46-47 are under examination.
Claims 1-27 & 38-45 are canceled.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
7.	   The information disclosure statement (IDS) submitted on 12/16/19, 08/20/20, 03/15/21 & 07/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
8.	The drawings filed on 12/16/19 are accepted by the examiner.

Specification
9.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.


CLAIM INTERPRETATION

10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do “a hardware processor configured to...”, and “a multi-link coder configured to “in claims 28 and 29 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 16-18, Para. 0146, 0160 & 0163) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


28-37 & 46-47 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
14.	Claim 28, recites, “a hardware processor configured to: receive a communication that is multi-RAT indifferent; and control the multiple transceiver chains via the multiple connections of the transceiver interface to coordinate the multiple RATs to complete the communication” in lines 4-7.
 In view of above, the wording for “receiving” and “completing” fails to unambiguously indicate at which level (s) the multiple RATs come to play.
Regards to “receiving of a communication”, it is not apparent whether the communication is received from an internal higher application layer; another entity or device via a single RAT; or another entity or device via a plurality of RATs.
	Regards to “complete the communication”, it is not clear whether it applies to terminate the connection/communication; routing the received data via a single RAT; routing the received data to another entity or device via a plurality of RATs; or routing the received data to another entity.  
15.	Claim 36 is also rejected for the same reason as set forth above for claim 28.
16.	Claims 29-35, 37 & 46-47 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 28 & 36 respectively.
17.	Claim 28, recites, an expression “the multiple transceiver chains supporting multiple RATs” in line 3.
 In view of above, the underlined limitation above is not clear because it could be interpreted by the skilled person in two ways: either each transceiver chain supports multiple 
18.	Claim 36 is also rejected for the same reason as set forth above for claim 28.
19.	Claims 29-35, 37 & 46-47 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 28 & 36 respectively.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


21.	Claims 28 & 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Picker et al. (hereinafter referred as Picker) U.S. Patent Application Publication No. 2016/0007227 A1.
Regarding claims 28 & 36: Picker discloses a multi-radio access technology (RAT) device/ a method (See FIG. 3, 7, 10A-C & Para. 0065-0066; a multi-RAT base station BS with multiple transceiver chains, that can each support connectivity towards a different RAN in a number of scenarios), the device comprising:
a transceiver interface including multiple connections to communicate with multiple transceiver chains, the multiple transceiver chains supporting multiple RATs (See Figs 1B, 3, 7, 10A-C, Para. 0097, 0100, 0113 & 0127; transceiver chains 233, 533) and a hardware processor (See FIG. 1B & Para. 0097; network processor 201, and baseband processors 202 & 502) configured to:
receive a communication that is multi-RAT indifferent (See FIG. 1B & Para. 0097; incoming communication via tunnels 105a and 105b over physical backhaul links 105, the transport over a physical link being one very concrete example of a multi-RAT in different communication); and
control the multiple transceiver chains via the multiple connections of the transceiver interface to coordinate the multiple RATs to complete the communication (See FIGs. 1B, 3, Para. 0097 & Para. 0100-0101; outgoing communication towards RANs 109a and 109b via their respective chains. And putting more focus on applying a separate transceiver chain for each RAN, and a dynamic coordination for managing the resource towards both RANs).


Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


23.	Claims 29-34, 37 & 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Picker, in view of Prasana et al. (hereinafter referred as Prasana) European patent Application No. 2 068 452 A2 (as disclosed in the IDS).
Regarding claims 29 & 37: Picker discloses all the limitations of the claimed invention with an exception of  receive via a first transceiver chain of the multiple transceiver chains, a data stream from a first communication node via a communication link associated with a first RAT of the multiple RATs;
apply a code to the data stream to generate an encoded data stream; and replicate the encoded data stream to generate a plurality of encoded data streams, the plurality of encoded data streams for transmission to at least a second communication node via one or more other communication links of the first transceiver chain.

a transceiver interface including multiple connections to communicate with multiple transceiver chains, the multiple transceiver chains supporting multiple RATs (See FIG. 1; radio transceiver 106a-c support cellular radio, WiMAX, Bluetooth, WLAN and UWB) and a hardware processor (See FIG.1: Processor 104, implementing the packet traffic arbitration system, PTA, 202 of figure 2) configured to:
 receive via a first transceiver chain of the multiple transceiver chains, a data stream from a first communication node via a communication link associated with a first RAT of the multiple RATs (See Para. 0017; FIG. the packet traffic arbiter 202 comprises suitable logic or code that may be enabled to control traffic flow or access to the radio resource of a plurality of radio transceiver in a system),
apply a code to the data stream to generate an encoded data stream; and replicate the encoded data stream to generate a plurality of encoded data streams, the plurality of encoded data streams for transmission to at least a second communication node via one or more other communication links of the first transceiver chain (See Para. 0019, 0021 & 0028; a coordination between a cellular transceiver and a WLAN transceiver for completing a VoIP call in case of a handover, said VoIP call representing the multi-RAT indifferent communication to be completed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive via a first transceiver chain of the multiple transceiver chains, a data stream from a first communication node via a communication link associated with a first RAT of the multiple RATs; apply a code to the data stream to generate an encoded data (See Para. 0002; lines 1-2).
Regarding claim 30: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Prasana discloses a device/a method, wherein the plurality of encoded data streams includes a first encoded data stream, and the hardware processor is configured to control transmission of the first encoded data stream to the first communication node via the first RAT communication link of the first transceiver chain (See Para. 0019, 0021 & 0028; a coordination between a cellular transceiver and a WLAN transceiver for completing a VoIP call in case of a handover, said VoIP call representing the multi-RAT indifferent communication to be completed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the plurality of encoded data streams includes a first encoded data stream, and the hardware processor is configured to control transmission of the first encoded data stream to the first communication node via the first RAT communication link of the first transceiver chain as taught by Prasana in the system of Picker to improve system for multi-radio coexistence and a collaborative interface in a communication system (See Para. 0002; lines 1-2).
Regarding claim 31: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Prasana discloses a device/a method, wherein the plurality' of encoded data streams includes at least a second encoded data stream, and the hardware processor is (See Para. 0019, 0021 & 0028; a WLAN transceiver for completing a VoIP call in case of a handover, said VoIP call representing the multi-RAT indifferent communication to be completed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the plurality of encoded data streams includes at least a second encoded data stream, and the hardware processor is configured to control transmission of the at least second encoded data stream to at least the second communication node via the one or more other communication links of the first transceiver chain as taught by Prasana in the system of Picker to improve system for multi-radio coexistence and a collaborative interface in a communication system (See Para. 0002; lines 1-2).
Regarding claim 32: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Picker discloses a device/a method, wherein the one or more other communication links are associated with the first RAT of the multiple RATs (See Figs. 1B, 3, Para. 0097 & Para. 0100-0101; outgoing communication towards RANs 109a and 109b via their respective chains. And putting more focus on applying a separate transceiver chain for each RAN, and a dynamic coordination for managing the resource towards both RANs).
Regarding claim 33: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Prasana discloses a device/a method, wherein the hardware processor is configured to control transmission of the plurality of encoded data streams to the at least second communication node via one or more communication links of a second transceiver chain of the multiple transceiver chains (See Para. 0019, 0021 & 0028; a coordination between a cellular transceiver and a WLAN transceiver for completing a VoIP call in case of a handover, said VoIP call representing the multi-RAT indifferent communication to be completed).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the hardware processor is configured to control transmission of the plurality of encoded data streams to the at least second communication node via one or more communication links of a second transceiver chain of the multiple transceiver chains as taught by Prasana in the system of Picker to improve system for multi-radio coexistence and a collaborative interface in a communication system (See Para. 0002; lines 1-2).
Regarding claim 34: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Picker discloses a device/a method, wherein the one or more communication links of the second transceiver chain are associated with one or more RATs of the multiple RATs that are different from the first RAT (See Figs. 1B, 3, Para. 0097 & Para. 0100-0101; outgoing communication towards RANs 109a and 109b via their respective chains. And putting more focus on applying a separate transceiver chain for each RAN, and a dynamic coordination for managing the resource towards both RANs).
Regarding claim 46: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Picker discloses a device/a method, wherein the one or more processors are further configured to: receive via an inter-convergence function interface between the convergence function at the communication device and the convergence function at the second communication device, a confirmation that the communication link between the second communication device and a third communication device is deactivated (See Figs. 1B, 3, Para. 0097 & Para. 0100-0101; outgoing communication towards RANs 109a and 109b via their respective chains).
Regarding claim 47: The combination of Picker and Prasana discloses a device/a method.
Furthermore, Picker discloses a device/a method, wherein the one or more processors are further configured to: establish the communication link with the third communication device based on credentials information received via the convergence function at the second communication device upon receiving the confirmation (See Para. 0192; establishing a wireless connection between the base station belongs to the first operator).

24.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Picker, in view of Prasana, and further in view of Amine et al. (hereinafter referred as Amine) International Publication No. WO 2015/172658 A1.
Regarding claim 35: The combination of Picker and Prasana discloses all the limitations of the claimed invention with an exception of wherein the code includes one or more of: a repetition code; a systematic code; a raptor code; or a fountain code.
However, Amine from the same field of endeavor discloses wherein the code includes a fountain code (See Para. 0004-006; joint transmission over licensed and unlicensed bands using fountain code).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the code includes a fountain code as taught by Amine into (See Para. 0021; lines 12-14).

Conclusion
25.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Patel et al. 2015/0257013 A1 (Title: Inter-radio access technology advertising in a multi-radio access technology deployment) (See abstract, Para. 0011-0012 & 0057).
	B.	Nagaraja et al. 2013/0237227 A1 (Title: Method and system for resource allocation based on femtocell location classification) (See FIG. 1, Para. 0026, 0032 & 0049).
	C.	Horn et al. 2013/0196632 A1 (Title: Method and apparatus white space operation by a mobility entity) (See FIG. 2, Para. 0066-0067 & 0077-0078).

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469